


EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), made effective as of October 10,
2017 (the “Effective Date”), is made by and among Repro Med Systems, Inc., a New
York corporation, having its principal place of business at 24 Carpenter Road,
Chester, NY 10918 (the “Company”), and Manuel Marques, an individual having a
domicile at [ADDRESS] (“Employee”).

 

WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration, the- receipt and sufficiency of which
is hereby acknowledged, intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.         Employment.

 

(a)        Position. The Company hereby employs Employee as Vice President of
Operations & Engineering of the Company. Employee shall report directly to the
Chief Operating Officer of the Company (the “COO”) and shall have the duties,
authority and responsibilities customarily held by a person holding the position
of Vice President of Operations & Engineering in companies engaged in business
similar to the Company’s business and shall render such other services as may be
reasonably assigned to him from time to time by the COO.

 

(b)        Duties. Employee hereby agrees to be employed as Vice President of
Operations & Engineering. During the Term (as defined below), Employee agrees
that he shall: (i) faithfully and to the best of his ability perform all of the
duties that may be required of him pursuant to the terms of this Agreement; (ii)
devote substantially all of his business time and attention to the performance
of Employee’s duties hereunder; and (iii) not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the COO.

 

(c)        Place of Performance. The principal place of Employee’s employment
shall be at the Company’s office located in Chester, New York. In addition,
Employee may be required to travel elsewhere on Company business during the
Term.

 

- 1 -

--------------------------------------------------------------------------------




2.         Term. The initial term of this Agreement shall commence on the
Effective Date and continue for a period of one (l) year (the “Initial Term”),
unless and until terminated as otherwise provided in this Agreement. Upon
expiration of the Initial Term, this Agreement shall automatically renew for
additional successive one (1) year terms unless and until either party provides
written notice of nonrenewal at least sixty (60) days prior to the end of the
then current term (each, a “Renewal Term,” and together with the Initial Term,
the “Term”), or unless and until terminated as otherwise provided in this
Agreement.

 

3.         Compensation and Related Matters.

 

(a)        Base Salary. During the Term, the Company shall pay to Employee (i)
an annual base salary of $200,000, less such deductions as are required by law
or that Employee may elect in accordance with Company policy and procedure,
payable in equal periodic installments in accordance with the Company’s
customary payroll practice, but no less frequently than monthly. The agreement
further called for the award of a stock option grant of 250,000 incentive stock
options that vest quarterly (25% a year) over a four year term and in accordance
with the company’s current stock option plan. Vesting is automatically
accelerated if Employee’s employment is terminated by the company without cause
(as defined in the employment agreement) after two years from this agreement.

 

(b)        Bonuses. For each complete calendar year of the Term, Employee shall
be eligible to earn an annual bonus of (the “Annual Bonus”) 20% of base
compensation in accordance with Company policy and procedure for granting of
bonuses to management.

 

(c)        Expenses. During the Term, Employee shall receive (i) reimbursement
from the Company for all reasonable and documented out-of-pocket expenses
incurred by Employee in performing services hereunder, in each case, that such
expenses are accounted for in accordance with the standard policies and
procedures established by the Company for reimbursement of expenses.

 

(d)        Vacation Paid Time Off. During the Term, Employee shall be entitled
to paid vacation and other paid time-off in accordance with Company’s policies
for management and Employees. Employee’s original date of hire shall be used in
determining amount of time off available.

 

- 2 -

--------------------------------------------------------------------------------




(e)        Other Benefits. During the Term, Employee shall be entitled to
participate, in a manner at least as favorable as that provided to other
similarly situated Employees of the Company, in such life insurance, medical,
dental, disability, pension and retirement plans and other programs as may be
approved from time to time by the Company for the benefit of its Employees,
except any such plan or program with respect to which Employee voluntarily
executes a legally effective waiver. Nothing herein shall affect the Company’s
right to amend, modify or terminate any retirement or other benefit plan at any
time for any reason.

 

4.         Termination of Employment.

 

(a)        Termination by Employee. Employee may terminate his employment with
the Company for any reason by giving the Company not less than sixty (60) days’
prior written notice.

 

(b)        Termination by Company. The Company may terminate Employee’s
employment with the Company (i) for any reason by giving Employee not less than
sixty (60) days’ prior written notice or (ii) immediately for Cause (as defined
below). For purposes of this Agreement, “Cause” shall mean: (u) Employee’s
engagement in dishonesty or illegal conduct, which is, in each case, materially
injurious to the Company; (v) Employee’s embezzlement, misappropriation or
fraud, whether or not related to the Employee’s engagement by the Company; (w)
Employee’s conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent); (x) Employee’s conviction of or
plea of guilty or nolo contendere to a crime that constitutes a misdemeanor
involving moral turpitude which is, in each case, materially injurious to the
Company; (y) Employee’s material breach of any material obligation under this
Agreement or any other written agreement between Employee and the Company, which
breach is not cured (to the extent curable) within fifteen (15) days after
written notice thereof from the Company to the Employee; or (z) any material and
willful failure by Employee to comply with the Company’s written policies or
rules, as they may be in effect from time to time

 

(c)        Death. Employee’s employment hereunder shall terminate upon his
death.

 

(d)        Disability. The Company may terminate Employee’s employment hereunder
if (i) as a result of Employee’s incapacity due to physical or mental illness,
Employee shall have been absent from his duties hereunder,

 

- 3 -

--------------------------------------------------------------------------------




with the approval of a physician selected or approved by the Company, for a
period of 120 consecutive days or 180 days during any 365-day period, and (ii)
within ten (10) days after written notice of termination is given by the Company
to Employee (which may occur at or after the end of such period), Employee shall
not have returned to the performance of his duties hereunder on a full-time
basis. During any period that Employee fails to perform his duties hereunder as
a result of incapacity due to physical or mental illness (a “Disability
Period”), Employee shall continue to receive his compensation pursuant to this
Agreement until his employment is terminated pursuant to this Section 4;
provided that payments so made to Employee during the Disability Period shall be
reduced by the sum of the amounts, if any, payable to Employee under disability
benefit plans of the Company.

 

5.         Compensation upon Termination of Employment.

 

(a)        Accrued and Unpaid Compensation. If Employee’s employment is
terminated for any reason, the Company shall pay Employee his full Base Salary
through the effective date of the termination of Employee’s employment
(“Termination Date”), plus all accrued and unpaid benefits (including all health
and welfare benefits in which Employee was a participant in accordance with
their terms), and the Company shall have no further obligations whatsoever to
Employee under this Agreement except as expressly provided otherwise in this
Agreement.

 

(b)        Severance. If Employee’s employment is terminated by the Company
other than for Cause (as defined below) or pursuant to Sections 4(c) or 4(d)
above, then, subject to his execution of a customary general release of claims
in favor of the Company and its affiliates, Employee shall be entitled to
receive an amount equal to (i) if the Termination Date is less than twelve (12)
months after the Effective Date, the cash portion of his Base Salary as in
effect as of the Termination Date, paid over time as if he were employed until
the date that is six (6) months after the Effective Date; (ii) if the
Termination Date is more than twelve (12) months after the Effective Date,
twelve (12) months of the cash portion of his Base Salary in effect as of the
Termination Date. Such amount shall be paid with the normal payroll cycle over
the term, following the Termination Date, in accordance with the Company’s
customary payroll practices. (c) Change of Control (CIC). Upon qualified
termination following a CIC, all outstanding, unvested previously granted
options will be treated as having accelerated vesting and become fully vested
upon triggering event. If terminated without Cause

 

- 4 -

--------------------------------------------------------------------------------




within eighteen (18) months of CIC event, the cash portion of Base Salary shall
be paid for the equivalent of (18) months of Base Salary.

 

6.         Representations and Warranties of Employee. Employee represents and
warrants to the Company that he is free to accept employment hereunder and that
he has no prior or other obligations or commitments of any kind that would in
any way hinder or interfere with his acceptance of, or the full performance of,
such employment.

 

7.         Confidentiality.

 

(a)        During the Term and at all times thereafter, Employee shall keep
Confidential Information (as defined below) strictly confidential. Employee
shall not at any time, directly or indirectly, disclose or divulge any
Confidential Information, except (i) if required by law, regulation or legal or
regulatory process, but only in accordance with Section 7(b) below, or (ii) to
his affiliates and his and their respective directors, officers, employees,
managing members, general partners, agents and consultants (including attorneys,
financial advisors and accountants) (“Representatives”), as applicable, to the
extent necessary to permit such Representatives to assist Employee in any
Permitted Use (as defined below); provided that Employee shall require each such
Representative to be bound by the terms of this Section 7 to the same extent as
if they were parties hereto and Employee shall be responsible for any breach of
this Section 7 by any of its Representatives.

 

(b)        If Employee or any of his Representatives is required, in the written
opinion of Employee’s counsel, to disclose any Confidential Information, by law,
regulation or legal or regulatory process, Employee shall (i) take all
reasonable steps to preserve the privileged nature and confidentiality of the
Confidential Information, including requesting that the Confidential Information
not be disclosed to non-parties or the public, (ii) give the Company prompt
prior written notice of such request or requirement so that the Company may
seek, at its sole cost and expense, an appropriate protective order or other
remedy, and (iii) cooperate with the Company, at the Company’s sole cost and
expense, to obtain such protective order. In the event that such protective
order or other remedy is not obtained, Employee (or such other persons to whom
such request is directed) will furnish only that portion of the Confidential
Information which, on the advice of such person’s counsel, is legally required
to be disclosed and, upon the Company’s request, use its reasonable best efforts
to obtain assurances that confidential treatment will be accorded to such
information.

 

- 5 -

--------------------------------------------------------------------------------




(c)        For the purposes hereof, “Confidential Information” shall mean all
information, data, documents, agreements, files and other materials, whether
disclosed orally or disclosed or stored in written, electronic or other form or
media, which is obtained from or disclosed by the Company or its Representatives
before or after the date hereof regarding the Company or its clients, including,
without limitation, all analyses, compilations, reports, forecasts, studies,
samples and other documents which contain or otherwise reflect or are generated
from such information, data, documents, agreements, files or other materials.
The term “Confidential Information” as used herein does not include information
that at the time of disclosure or thereafter is generally available to and known
by the public (other than as a result of its disclosure directly or indirectly
by Employee or any of his Representatives in violation of this Agreement).

 

(d)        Employee shall make no use whatsoever, directly or indirectly, of any
Confidential Information, except for (i) the purposes of performing Employee’s
duties and obligations to the Company, (ii) evaluating Employee’s ownership
interest in the Company and (iii) use for the benefit of the Company as part of
the solicitation of existing or prospective customers of the Company (the
“Permitted Uses”).

 

(e)        Upon the termination of Employee’s employment or upon the Company’s
request at any time and for any reason, Employee shall immediately deliver to
the Company all materials (including all soft and hard copies) in Employee’s
possession which contain or relate to Confidential Information.

 

8.         Assignment of Developments.

 

(a)        All inventions, modifications, discoveries, designs, developments,
improvements, processes, works of authorship, documentation, formulae, data,
techniques, know-how, secrets or intellectual property rights or any interest
therein made by Employee, either alone or in conjunction with others, at any
place or at any time during the Term, whether or not reduced to writing or
practice during such period, which result, in whole or in part, from (i) any
services performed directly or indirectly for the Company by Employee or (ii)
Employee’s use of the Company’s time, equipment, supplies, facilities or
information (collectively, the “Company Developments”) shall be and hereby is
the exclusive property of the Company without any further compensation to
Employee. In addition, without limiting the generality of the foregoing, all
Company

 

- 6 -

--------------------------------------------------------------------------------




Developments which are copyrightable work by Employee are intended to be “work
made for hire” as defined in Section 81 of the Copyright Act of 1976, as
amended, and shall be and hereby are the property of the Company.

 

(b)        Employee shall promptly disclose any Company Developments to the
Company. If any Company Development is not the property of the Company by
operation of law, this Agreement or otherwise, Employee will, and hereby does,
without further consideration, assign to the Company all right, title and
interest in such Company Development and will reasonably assist the Company and
its nominees in every way, at the Company’s expense, to secure, maintain and
defend the Company’s rights in such Company Development. Employee shall sign all
instruments necessary for the filing and prosecution of any applications for, or
extension or renewals of, letters patent (or other intellectual property
registrations or filings) of the United States or any foreign country which the
Company desires to file. Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact (which designation and appointment shall be deemed coupled with
an interest and shall survive Employee’s death or incapacity), to act for and in
Employee’s behalf to execute and file any such applications, extensions or
renewals and to do all other lawfully permitted acts to further the prosecution
and issuance of such letters patent or other intellectual property registrations
or filings, or such other similar documents, with the same legal force and
effect as if executed by Employee.

 

9.         Non-Competition; Non-Solicitation•, Non-Disparagement.

 

(a)        During the Term and for the Restricted Period (as defined below),
Employee shall not engage in any Prohibited Activity anywhere in the world. For
the purposes of this Agreement, (i) “Restricted Period” shall mean: (A) in the
event of a termination of Employee’s employment by the Company without Cause
prior to the third anniversary of the Effective Date, a period of six (6) months
after the Termination Date; (B) in the event of a termination of Employee’s
employment by the Company without Cause on or after the third anniversary of the
Effective Date, a period of one (1) year after the Termination Date; and (C) in
the event of any termination of Employee’s employment for any reason other than
a termination by the Company without Cause, a period of two (2) years after the
Termination Date; and (ii) “Prohibited Activity” shall mean the design,
development, marketing, sale, re-sale, manufacture or distribution of medical
device products, or other similar activities, on Employee’s behalf or on behalf
of another (including as a shareholder, member, employee, employer, owner,
operator, manager, advisor, consultant, agent, partner, joint venturer or
investor of another person or entity). Prohibited Activity also includes
activity that may require or inevitably require disclosure of trade secrets,
proprietary information or other Confidential Information of the

 

- 7 -

--------------------------------------------------------------------------------




Company except as otherwise permitted hereunder. Notwithstanding the foregoing,
nothing herein shall prohibit Employee from purchasing or owning less than 5% of
the publicly traded securities of any entity that develops software related to
the wealth management industry, provided that such ownership represents a
passive investment and that Employee is not a controlling person of, or a member
of a group that controls, such entity.

 

(b)        During the Restricted Period, Employee shall not, directly or
indirectly, (i) solicit, hire, recruit, attempt to hire or recruit, or induce
the termination of employment of any employee of the Company, (ii) solicit,
contact (including but not limited to e-mail, regular mail, express mail,
telephone, fax, and instant message), attempt to contact or meet with any (x)
existing or prospective customer of the Company for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Company, or (y) competitor of the Company for any purpose related to the
business or services of the competitor or the Company, or (iii) induce,
influence or encourage any existing or prospective customer, supplier or other
business partner of the Company for purposes of diverting their business or
services from the Company.

 

(c)        Employee shall not, during the Term or thereafter, make, publish or
communicate to any person or in any public forum any comments or statements
(whether written or oral) that denigrate or disparage the reputation or stature
of the Company, its affiliates or any of their respective officers, directors,
managers or employees (acting in their capacity as officers, directors, managers
or employees of the Company or its affiliates).

 

(d)        Employee acknowledges that the restrictions contained in this Section
9 are reasonable and necessary to protect the legitimate interests of the
Company and constitute a material inducement to the Company to enter into this
Agreement and Offer employment to Employee under this Agreement. In the event
that any covenant contained in this Section 9 should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable law. The covenants contained in this Section
9 and each provision hereof are severable and distinct covenants and provisions.
The invalidity or unenforceability of any such covenant or provision as written
shall not invalidate or render unenforceable the remaining covenants or
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

10.       Amendment’ Waiver. This Agreement may be amended, and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by an instrument in
writing signed by the parties hereto. Waiver of any term or condition of this
Agreement will not be construed as a waiver of any

 

- 8 -

--------------------------------------------------------------------------------




subsequent breach or waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement.

 

11.       Applicable Law; Severability. This Agreement shall be governed by and
construed under the laws of the State of New York, exclusive of the body of law
known as conflicts of law. Should a court or other body of competent
jurisdiction determine that any term or provision of this Agreement is excessive
in scope or duration or is illegal, invalid or unenforceable, then the parties
agree that such term or provision shall not be voided or made unenforceable, but
rather shall be modified so as to be valid, legal and enforceable to the maximum
extent possible, under the purposes stated in the preceding sentence and with
applicable law, and all other terms and provisions of this Agreement shall
remain valid and fully enforceable.

 

12.       Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)        ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN CHESTER, NEW YORK, AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.

 

(b)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

13.       Equitable Relief. In the event of a breach or threatened breach by
Employee of Sections 7 through 9, Employee hereby consents and agrees that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that monetary damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other

 

- 9 -

--------------------------------------------------------------------------------




security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.

 

14.       Further Assurances. The Company and Employee shall each take all
actions as may be reasonably necessary or appropriate in furtherance of their
respective obligations and covenants set forth in this Agreement, including,
without limitation, executing and delivering such additional agreements,
certificates, instruments and other documents as may be deemed necessary or
appropriate.

 

15.       Assignability; Third-Party Beneficiary. This Agreement will be binding
upon, enforceable by and inure solely to the benefit of, the parties and their
respective permitted successors and assigns. Except as otherwise expressly
provided in this Agreement, this Agreement shall not be assigned by any party
hereto without the prior written consent of the nonassigning parties. Except as
otherwise expressly provided in this Agreement, nothing in this Agreement is
intended to or will confer upon any person, other than the parties to this
Agreement and their respective heirs, successors and assigns, any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, transferring
all or substantially all of its equity or assets to, or otherwise assigning this
Agreement by operation of law to another person or entity without the consent of
Employee; provided that, in each case, such other person or entity shall assume
this Agreement and all obligations of the Company hereunder. Upon such
consolidation, merger, transfer of equity or assets, or assignment by operation
of law, and such assumption, the term the “Company” as used herein, shall mean
such other person or entity and this Agreement shall continue in full force and
effect.

 

16.       Notices. All notices and other communications under this Agreement
must be in writing and will be deemed given if delivered personally, faxed, sent
by internationally recognized overnight courier, mailed by registered or
certified mail (return receipt requested), postage prepaid, or sent by
electronic mail (without a failed transmission response) to the parties at the
following addresses (or at such other address for a party as such party
specifies by like notice) :

 

 

If to the Company:

If to Employee:

 

 

 

 

Repro Med Systems, Inc.

Manuel Marques

 

24 Carpenter Road

[ADDRESS]

 

Chester, NY 10918

 

 

Attention: Andrew Sealfon

 

 

Telephone: 845-469-2042

Telephone: [____________]

 

Fax: 845-469-5518

 

 

Email: Asealfon@rmsmedpro.com

Email: [____________]

 

- 10 -

--------------------------------------------------------------------------------




All such notices, consents, requests, demands, waivers and other communications
so delivered, mailed or sent shall be deemed to have been received (i) if by
personal delivery, on the day delivered, (ii) if by certified or registered
mail, on the earlier of the date of receipt and the third business day after the
mailing thereof, (iii) if by next-day or overnight mail or delivery service such
as Federal Express or UPS, on the day delivered or (iv) if by fax or electronic
mail, on the day on which such fax or electronic mail was sent, provided that a
copy is also sent by certified or registered mail or by next-day or overnight
mail or delivery service such as Federal Express or UPS.

 

17.       Termination of Agreement; Survival. This Agreement shall terminate
upon termination of Employee’s employment as provided herein; provided, however,
that the provisions of Sections 3, 5, 7, 8, 9, 12, 13 and 14 shall survive
termination of this Agreement. All of such provisions, except those of Section
5, shall survive expiration of this Agreement.

 

18.       Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

19.       Electronic Execution and Delivery. The parties may execute and deliver
this Agreement by facsimile, electronic mail of a .PDF or other electronic means
under which the signature of or on behalf of such party can be seen, and such
execution and delivery will be considered valid, binding and effective for all
purposes.

 

20.       Entire Agreement; Termination of Prior Consulting Agreement. This
Agreement, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among or between any of the parties
with respect to the subject matter hereof and thereof, including without
limitation any prior consulting agreement but excluding any separate
confidentiality and/or assignment of inventions agreement Employee may have
previously signed.

 

[signature page follows]

 

- 11 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the authorized representatives of the parties have executed
this Agreement as of the date first set forth above.

 

COMPANY:

REPRO MED SYSTEMS, INC.

 

By: /s/ Andrew I. Sealfon

Name: Andrew I. Sealfon

Title: CEO and President

 

 

EMPLOYEE:

 

/s/ Manuel Marques

Manuel Marques

 

- 12 -

--------------------------------------------------------------------------------